Citation Nr: 0717747	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  03-30 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
January 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2003 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claim for a TDIU rating.  In April 2006, 
the Board remanded the claim for additional development.


FINDINGS OF FACT

1.  The veteran's is service-connected for a mood disorder, 
evaluated as 50 percent disabling; for diabetes mellitus, 
evaluated as 40 percent disabling; for a right knee 
disability, evaluated as 10 percent disabling; for 
hypertension, evaluated as 10 percent disabling; and for 
erectile dysfunction, evaluated as noncompensably disabling, 
for a combined schedular evaluation of 80 percent.  

2.  The veteran's service-connected disabilities are not 
shown to be of such severity so as to preclude substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.14, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU Rating

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure or 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age  or to the 
impairment caused by nonservice-connected disabilities. See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2006); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, 
set forth at 38 C.F.R. § 3.340(a)(2) (2006), provide for a 
total rating when there is a single disability or a 
combination of disabilities that results in a 100 percent 
schedular evaluation.  Subjective criteria, set forth at 
38 C.F.R. § 4.16(a) (2006), provide for a TDIU when, due to 
service-connected disability, a veteran is unable to secure 
or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b) (2006).

Here, the veteran is service connected for a mood disorder, 
evaluated as 50 percent disabling; for diabetes mellitus, 
evaluated as 40 percent disabling; for a right knee 
disability, evaluated as 10 percent disabling; for 
hypertension, evaluated as 10 percent disabling; and for 
erectile dysfunction, evaluated as noncompensably disabling, 
for a combined schedular evaluation of 80 percent.  The 
veteran thus meets the percentage criteria laid out in 38 
C.F.R. § 4.16(a).

The remaining question before the Board therefore is whether 
the veteran is unemployable by reason of his service-
connected disabilities alone, taking into consideration his 
educational and occupational background.  A review of the 
record, however, reveals that while the veteran initially 
reported that he was forced to retire from his sales job as a 
result of his service-connected disabilities and had been 
unemployed since July 2002, the record reflects that the 
veteran has been employed as a security guard on a full-time 
basis since October 2002.  The veteran asserts that he is 
entitled to a TDIU rating because his service-connected 
disabilities prohibit him from maintaining employment in the 
field in which he had previously been employed, a field 
which, he asserts, was more lucrative than his current 
employment as a security guard.  Additionally, the veteran 
asserts that his service-connected disabilities make it 
difficult for him to work full-time, and that he frequently 
has to take time off as a result of his service-connected 
disabilities.  In this regard, the veteran submitted a June 
2006 statement from his current employer which indicates that 
the veteran has missed numerous days of work due to his 
various medical problems.  

In May 2003, the veteran underwent VA evaluation for his 
employment capacity.  Only the knee disability was found to 
have any impact on his level of employability.  The examiner 
found that the veteran was capable of standing or walking for 
6 to 8 hours at a time but would only occasionally be able to 
bend, squat, kneel, or crawl.  He similarly would be able to 
sit for 6 to 8 hours at a time, and had no restrictions in 
use of his hands, although he was found to be capable of 
lifting 80 pounds or above only occasionally.  While 
psychologically he had limited tolerance to stress, he was 
able to concentrate and focus on detailed information.  On VA 
psychiatric examination in January 2005, the veteran was 
found to psychiatrically be employable, as evidenced by the 
veteran's stable history of full-time employment.  However, 
in light of his prior history of employment in sales, the 
examiner determined that it was likely that the veteran was 
currently able to work as a result of the less-demanding 
nature of his current job.  

After a thorough review of the record, the Board finds that 
the functional limitations imposed by the veteran's service-
connected disabilities do not preclude his performance of 
substantially gainful employment.  As the veteran is 
currently employed on a full-time basis, and has been for 
many years, there is no competent evidence of record showing 
that he is unable to maintain substantially gainful 
employment due to the severity of his service-connected 
disabilities.

The Board acknowledges that the veteran has problems with his 
service-connected disabilities, including significant 
limitation of motion and pain, and decreased ability to 
handle stress, but these factors are reflected in the current 
80 percent rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  While his service-connected disabilities may cause 
some economic inadaptability, this also is taken into account 
in the assigned evaluation.  In this case, there is no 
showing of total individual unemployability based solely on 
these disabilities.

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence does not demonstrate that the 
veteran's service-connected disabilities alone, when 
considered in association with his educational attainment and 
occupational background, render him unable to secure or 
follow a substantially gainful occupation.  The preponderance 
of the evidence is against finding that his service-connected 
disabilities have resulted in unemployability.  In the 
absence of any evidence of unusual or exceptional 
circumstances beyond what is contemplated by the assigned 
combined disability evaluation of 80 percent, the 
preponderance of the evidence is against his claim.  
Accordingly, a total disability rating based upon individual 
unemployability due to service-connected disability under the 
provisions of 38 C.F.R. § 4.16(b) is not warranted.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2003 and October 
2006; rating decisions in February 2003 and January 2005; a 
statement of the case in August 2003; and supplemental 
statements of the case in August 2004 and April 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2006 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.







ORDER

A total disability evaluation based on individual 
unemployability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


